Per Curiam.

The rental value of the tools rented to defendant by plaintiff was a question of fact for the jury.
The verdict in plaintiff’s favor for $200 was not excessive.
The evidence submitted by plaintiff amply sustains their conclusion. Eo substantial evidence was offered by defendant, respecting such rental value or disputing plaintiff’s estimate of the same.
*838The verdict of the jury in view of this fact was certainly just and reasonable, they having awarded plaintiff. only $200, when his claim was far over $500.
No error was committed, and the judgment must he affirmed, with costs.
Present: Fitzsimons, Ch. J., and Schuchman, J.
Judgment affirmed, with costs.